                                        Case 18-17271-mkn        Doc 34      Entered 02/14/19 09:18:49      Page 1 of 3




                                   1

                                   2

                                   3

                                   4Entered on Docket
                          February 14, 2019
                      ___________________________________________________________________
                                   5

                                   6   LAW OFFICES OF AMY N. TIRRE,
                                       A Professional Corporation
                                   7   AMY N. TIRRE, ESQ. #6523
                                       3715 Lakeside Drive, Suite A
                                   8   Reno, NV 89509
                                       Telephone: (775) 828-0909
                                   9   Facsimile: (775) 828-0914
                                       E-mail: amy@amytirrelaw.com
                                  10
                                       Counsel for National Loan Acquisitions Company
                                  11
                                                                UNITED STATES BANKRUPTCY COURT
LAW OFFICES OF AMY N. TIRRE




                                  12
  E-mail: amy@amytirrelaw.com
   3715 Lakeside Drive, Suite A




                                                                             DISTRICT OF NEVADA
    (775) 828-0909 Telephone
    (775) 828-0914 Facsimile




                                  13
         Reno, NV 89509




                                  14    In Re:                                              Case No. BK-S-18-17271-mkn
                                  15    JO & MIKE PROPERTIES, LLC,                          Chapter 11
                                  16                               Debtor.                  ORDER GRANTING RELIEF FROM
                                                                                            THE AUTOMATIC STAY
                                  17
                                                                                            Hearing Date: February 6, 2019
                                  18                                                        Hearing Time: 9:30 a.m.
                                  19

                                  20             This matter having come before the Court pursuant to National Loan Acquisitions

                                  21   Company’s (“NLAC”) Motion for Relief from the Automatic Stay (Doc. 20) (“Motion”), NLAC

                                  22   appearing through its counsel, Amy N. Tirre, Esq.; Byron Thomas, Esq., appearing for Debtor Jo &
                                  23   Mike Properties, LLC (“Debtor”); and the Court having considered the pleadings and papers on file
                                  24
                                       herein and the arguments of counsel and having stated its findings of fact and conclusions of law on
                                  25
                                       the record in open court pursuant to Federal Rule of Civil Procedure 52, made applicable by Federal
                                  26
                                       Rule of Bankruptcy Procedure 7052 and good cause appearing,
                                  27

                                  28

                                                                                        1
Case 18-17271-mkn   Doc 34   Entered 02/14/19 09:18:49   Page 2 of 3
                                       Case 18-17271-mkn        Doc 34     Entered 02/14/19 09:18:49        Page 3 of 3



                                                               ALTERNATIVE METHOD RE: RULE 9021
                                   1

                                   2          In accordance with Local Rule 9021, counsel submitting this document certifies that the
                                       order accurately reflects the court’s ruling and that:
                                   3
                                              □      The Court has waived the requirement set forth in LR 9021(b)(1).
                                   4
                                              □      No party appeared at the hearing or filed an objection to the motion.
                                   5

                                   6
                                              X      I have delivered a copy of this proposed order to all counsel who appeared at the
                                   7                 hearing, any unrepresented parties who appeared at the hearing, and each has
                                                     approved or disapproved the order, or failed to respond, as indicated below [list each
                                   8                 party and whether the party has approved, disapproved or failed to respond to the
                                                     documents]:
                                   9

                                  10
                                                        x   Byron E. Thomas – $SSURYHG
                                  11
LAW OFFICES OF AMY N. TIRRE




                                  12
  E-mail: amy@amytirrelaw.com
   3715 Lakeside Drive, Suite A




                                              □
    (775) 828-0909 Telephone
    (775) 828-0914 Facsimile




                                  13                 I certify that this is a case under Chapter 7 or 13, that I have served a copy of this
         Reno, NV 89509




                                                     order with the motion pursuant to LR9014(g), and that no party has objected to the
                                  14                 form or content of the order.

                                  15
                                                                                      ###
                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28

                                                                                       3
